J-S35021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD MULIEK KEARNEY                     :
                                               :
                       Appellant               :   No. 174 MDA 2021


        Appeal from the Judgment of Sentence Entered August 6, 2020,
                in the Court of Common Pleas of Fulton County,
            Criminal Division at No(s): CP-29-CR-0000211-2011.


BEFORE:      OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                   FILED: MARCH 10, 2022

        Richard Muliek Kearney appeals from the judgment of sentence imposed

following resentencing on his burglary conviction and related offenses.

Additionally, Kearney’s counsel filed a petition to withdraw representation and

an accompanying brief pursuant to Anders v. California, 386 U.S. 738, 744

(1967), to which Kearney responded pro se. Upon review, we grant counsel’s

petition, and affirm the judgment of sentence.

        Briefly, the relevant facts follow.    On the evening of June 29, 2011,

around dusk, Travis Smith and Vicki Vance were sitting on the front porch of

Smith’s cabin. They saw Vance's father’s truck approaching. Smith had a

“bad feeling,” went inside, upstairs, and picked up a machete, hatchet, and

an axe.     Vance stood in the doorway of the cabin. Kearney, along with two
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S35021-21



others, got out of the truck and approached Vance. Kearney pulled a pistol,

pointed it at her stomach, and said “Where’s Travis?”            Vance said he was

upstairs, and she stepped aside. Kearney, with his gun drawn, went inside.

He then demanded money from Smith for his drugs with the gun pointed at

him.    Smith threw the axe down, and Kearney fled.              Kearney was later

arrested.

       Following a bench trial on October 11, 2012, the court found Kearney

guilty of burglary, criminal trespass, and two counts of simple assault by

physical menace. The trial court sentenced Kearney on December 18, 2012,

to a term of 60 to 120 months' incarceration for the burglary conviction, to

run consecutive to another, previously imposed sentence.             The remaining

convictions merged with his burglary conviction for sentencing purposes.

Kearney appealed to this Court.

       In a consolidated opinion filed May 6, 2014, the Superior Court affirmed

Kearney’s judgment of sentence. The Pennsylvania Supreme Court denied

allowance of appeal.

       Years later, Kearney filed a Post-Conviction Relief Act (“PCRA”),1

petition. On January 27, 2020, the court determined that the initial sentence

for Kearney’s burglary conviction imposed a mandatory minimum that was

improper     under    Alleyne     v.   United    States,   570   U.S.   99   (2013).




____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546

                                           -2-
J-S35021-21



Consequently, the court granted Kearney’s PCRA petition in part and

scheduled resentencing.

     Ultimately, the trial court resentenced Kearney on August 6, 2020, to

54 to 120 months' incarceration on his burglary conviction.        Again, the

sentence was to commence at the expiration of another sentence.           The

charges of criminal trespass and simple assault merged with burglary for

sentencing purposes. Notably, this sentence included application of the deadly

weapon used enhancement.

     Kearney filed a pro se post-sentence motion. After various requests for

new counsel, and Kearney’s requests to remove counsel, the trial court

proceeded on Kearney’s pro se motion and denied it. Subsequently, the court

appointed new counsel to assist Kearney with his appeal.

     Kearney filed this timely appeal. Counsel filed a petition to withdraw

from representation and an Anders brief with this Court. Kearney filed a pro

se response to the Anders brief.

     When counsel files an Anders brief, and the appellant files a pro se or

counseled response, this Court will first determine whether counsel has

complied with the dictates of Anders and Santiago. See Commonwealth

v. Bennett, 124 A.3d 327, 333 (Pa. Super. 2015) (outlining proper procedure

where counsel files Anders brief and appellant files pro se response).      If

counsel has complied with the dictates of Anders and Santiago, we will

address the issues raised in the Anders brief and conduct our independent

examination of the record as to those issues. See Bennett. If we determine

                                    -3-
J-S35021-21



those issues have no merit, we will then examine the appellant's pro se

allegations. See id. In doing so, “[this] Court is limited to examining

only those issues raised and developed in the [brief; we] do not act

as, and are forbidden from acting as, appellant's counsel.”                  Id.

(emphasis added).     Notably, we do not conduct an independent review to

determine whether there are any other nonfrivolous issues.              Contra

Commonwealth v. Dempster, 187 A.3d 266 272 (Pa. Super. 2018) (where

the appellant does not file a pro se or counseled response and this Court

conducts a simple independent review of the record to determine if there are

any nonfrivolous issues counsel may have overlooked).

      With this procedure in mind, we consider counsel’s Anders brief.

Pursuant to Anders, when counsel believes an appeal is frivolous and wishes

to withdraw from representation, counsel must do the following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record, counsel has
      determined the appeal would be frivolous; (2) file a brief referring
      to any issues that might arguably support the appeal, but which
      does not resemble a no-merit letter; and (3) furnish a copy of the
      brief to the defendant and advise him of his right to retain new
      counsel, proceed pro se, or raise any additional points he deems
      worthy of this Court's attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(citation omitted).   In Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009), our Supreme Court addressed the second requirement of Anders, i.e.,

the contents of an Anders brief, and required that the brief:




                                     -4-
J-S35021-21


      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Here, counsel has substantially complied with each of the requirements

of Anders. Counsel indicated that he reviewed the record and concluded that

Kearney’s appeal is frivolous.       Further, the Anders brief substantially

comports with the requirements set forth by our Supreme Court in Santiago.

Finally, the record included a copy of the letter that counsel sent to Kearney

stating counsel’s intention to seek permission to withdraw and advising

Kearney of his right to proceed pro se or retain new counsel and file additional

claims.     Accordingly,   as   counsel   has   complied   with   the   procedural

requirements for withdrawing from representation, we will conduct an

independent review of the issue raised in the Anders brief to determine

whether Kearney’s appeal is wholly frivolous.

      In the Anders brief, counsel sets forth one issue that Kearney wished

to raise:

      1. The [t]rial [c]ourt abused its discretion in applying the deadly
      weapons enhancement [to his burglary conviction] when no notice
      was given in charging documents and no rational basis was given

                                      -5-
J-S35021-21


        on the record at sentencing or allowance of rebuttal by [Kearney]
        for the deviation in the sentencing guideline range.

Anders Brief at 8. We observe that Kearney raises a similar issue in his pro

se response to the Anders brief.2 See Pro Se Response to Anders Brief, at

4. Therefore, we will consider them together.

        Application   of   the   deadly    weapon   enhancement   implicates   the

discretionary aspects of Kearney’s sentence.           Such a challenge is not

appealable as of right.          This Court has stated that challenges to the

discretionary aspects of sentencing do not entitle an appellant to appellate

review as of right. Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super.

2010). Further, we have explained that to reach the merits of a discretionary

sentencing issue, we must conduct a four-part analysis to determine:

        (1) whether the appeal is timely; (2) whether Appellant preserved
        his issue; (3) whether Appellant's brief includes a concise
        statement of the reasons relied upon for allowance of appeal with
        respect to the discretionary aspects of sentence [in accordance
        with 2119(f)]; and (4) whether the concise statement raises a
        substantial question that the sentence is appropriate under the
        sentencing code. . . . [I]f the appeal satisfies each of these four
____________________________________________


2   Kearney’s issue is as follows:

        Whether it is required that the use or possession of a deadly
        weapon be specified at each individual conviction count for which
        the court seeks to invoke the deadly weapon enhancement, and if
        so, whether remand is necessary at count one burglary as the
        court relied upon erroneous recommendations, and applied the
        deadly weapon enhancement despite neither the criminal
        complaint nor the criminal information specifying that a deadly
        weapon was used or possessed regarding the individual conviction
        count of burglary?



                                           -6-
J-S35021-21


       requirements, we will then proceed to decide the substantive
       merits of the case.

Commonwealth v. Colon, 102 A.3d 1033, 1042–43 (Pa. Super. 2014)

(quoting Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013)).

       Here, Kearney satisfied the first three factors of Colon. Further, this

Court has found that application of the deadly weapon enhancement presents

a substantial question. See e.g. Commonwealth v. Rhodes, 8 A.3d 912

(Pa. Super. 2010); Commonwealth v. Kneller, 999 A.2d 608, 613 (Pa.

Super. 2010). Therefore, we will address the merits of his sentencing claim.

       Specifically, Kearney claims that he should have been given prior notice

of the application of the deadly weapon enhancement. According to Kearney

the charging documents and information should have reflected that the deadly

weapon enhancement would apply; however, the only charge that referenced

the use of a gun was simple assault. Anders Brief at 12, 16; Pro Se Response

at 11.    Kearney further claims that neither the application of the deadly

weapon enhancement nor the basis for its application was addressed on the

record.    Anders Brief at 12, 15; Pro Se Response at 11.        Consequently,

Kearney maintains he could not rebut its application.3

____________________________________________


3Kearney also claims that the evidence did not justify application of the deadly
weapon enhancement.        Kearney maintains that the evidence did not
demonstrate that he was the one that had the gun. The evidence also did not
show that the gun was used during the commission of the burglary but instead
only that the gun was used after the burglary was completed. Therefore,
according to Kearney, the trial court erred when it applied the deadly weapon
enhancement to his sentence. Kearney’s Pro Se response 11, 15. However,
(Footnote Continued Next Page)


                                           -7-
J-S35021-21



       Our standard of review of a sentencing claim is as follows:

       Sentencing is a matter vested in the sound discretion of the
       sentencing court, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion, which in this context, is not
       shown merely to be an error in judgment; rather the appellant
       must establish by reference to the record, that the sentencing
       court ignored or misapplied the law, exercised its judgment for
       reasons of partiality, prejudice, bias or ill will, or arrived at a
       manifestly unreasonable decision.

Commonwealth v. Shull, 148 A.3d 820, 832 (Pa. Super. 2016).

       The deadly weapon enhancement applies when a defendant uses a

deadly weapon during the commission of the offense. 204 Pa. Code §

303.10(a)(2).     In pertinent part, a defendant uses a deadly weapon if he

threatens or injures another person with “[a]ny firearm (as defined in 42 Pa.

C.S. § 9712) whether loaded or unloaded.” 204 Pa. Code § 303.10(a)(2)(i).

The burden of proof in determining whether the deadly weapon enhancement

applies is a preponderance of the evidence. Commonwealth v. Ellis, 700

A.2d 948, 959 (Pa. Super. 1997). Circumstantial evidence may prove the use

of a deadly weapon.        Commonwealth v. McKeithan, 504 A.2d 294 (Pa.

Super. 1986).




____________________________________________


we observe that Kearney did not raise these arguments with the trial court in
his post-sentence motion. Therefore, we will not consider them.




                                           -8-
J-S35021-21



      When the court determines that the defendant used a deadly weapon

during the commission of a criminal offense, the court must adjust the basic

guideline sentence that would otherwise have been applicable, as follows:

      (6) The [deadly weapon enhancement]/Used Matrix (§ 303.17(b))
      is based on the following enhancement of the basic sentencing
      recommendations:

         (i) For OGS 1--OGS 4, six months is added to the lower and
         upper limits of the standard range

         (ii) For OGS 5--OGS 8, 12 months is added to the lower and
         upper limits of the standard range

         (iii) For OGS 9--OGS 14, 18 months is added to the lower
         and upper limits of the standard range

204 Pa. Code § 303.10. The sentencing court may not disregard this section

in   determining   the   appropriate    guideline   sentencing   ranges.   See

Commonwealth v. Septak, 518 A.2d 1284, 1286 (Pa. Super. 1986);

Commonwealth v. Drumgoole, 491 A.2d 1352, 1355 (Pa. Super. 1985). It

is imperative that the sentencing court determine the correct starting point in

the guidelines before imposing sentence. See Septak, 518 A.2d at 1287;

Drumgoole, 491 A.2d at 1355.        If the court then finds it appropriate to

sentence outside the guidelines, of course, it may do so as long as it places

its reasons for the deviation on the record.    See 42 Pa.C.S.A. § 9721(b);

Commonwealth v. Rich, 572 A.2d 1283, 1284-86 (Pa. Super. 1990).

       First, we observe that, contrary to Kearney’s claim, there is no

requirement that he be given advance notice of the potential for the

application of the deadly weapon enhancement. See Septak, 518 A.2d at


                                       -9-
J-S35021-21



1286. Notably, Pennsylvania Rule of Criminal Procedure 560, Information:

Filing, Contents, Function, does not require that such notice be given. See Pa.

R. Crim. P. 560.       Notwithstanding this, we observe that the affidavit of

probable cause in this case indicated that Kearney pointed his gun at both

Vance and Davis, the detailed circumstances of which were presented at trial

before the court.

       Further, we observe that, contrary to Kearney’s claim, the trial court

made it clear to Kearney that it was applying the deadly weapon enhancement

to his sentence and explained why during the resentencing hearing for his

burglary conviction.    The trial court observed that an OGS of 9, and prior

record score of 2 applied. The standard range sentence, which Kearney asked

the court to impose, was 24 to 36 months. With the application of the deadly

weapon enhancement, the court indicated on the record that the mitigated

range was 30, standard range of 42 to 54, aggravated range of 66.          The

maximum penalty was 20 years. Considering the guidelines, the probation

department recommended a sentence of 54 to 120 months. Since Kearney

did not have an opportunity to review the presentence report, the court told

Kearney that it was the same as the one at his original sentence but without

certain prior charges which were subsequently dismissed. N.T. 8/6/20, at 5,

7-8.

       Before imposing its sentence, the court told Kearney that it could not

impose the standard range sentence he requested.      Id. at 9.




                                     - 10 -
J-S35021-21


      I don’t believe the deadly-weapon enhancement is something that
      the [c]ourt has discretion. If it applies, I believe it applies. So I
      don’t think that’s a discretionary issue with the Court. I think that
      as a, [j]udge, [I] have to consider the facts and apply the correct
      standard range . . .

Id. at 9-10. The court then reiterated the guidelines with the deadly weapon

enhancement.    Id. at 10.    The court further indicated that it recalled the

evidence presented during the trial over which it presided. Kearney pointed

a gun at Vance to gain entry to Smith’s cabin. The court particularly noted

that this offense involved threats of violence and had significant effects on

those individuals who were victimized, including Smith and Vance. Id. at 11.

      Based upon the foregoing, we conclude that the trial court did not error

in applying the deadly weapon enhancement. Kearney’s sentencing claim is

frivolous.

      Consequently, we conclude that neither counsel nor Kearney has

identified any non-frivolous issues for us to address on appeal. Accordingly,

we affirm Kearney’s judgment of sentence and grant counsel’s application to

withdraw.

      Petition to withdraw granted. Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/10/2022

                                     - 11 -
J-S35021-21




              - 12 -